[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 147 
Defendant's conviction is under subdivision 3, section 384l,
Penal Code, which makes a violation of article VIII, chapter 415, Laws 1897, a misdemeanor. The judgment is affirmed by the Appellate Division.
Defendant urges as ground for a reversal that article VIII — which on its face purports to be, as we shall see later, an exercise of the police power of the state — offends against the *Page 148 
first section of the 14th amendment to the United States Constitution. That section provides that "No state shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any state deprive any person of life, liberty or property, without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws." It is also claimed that the statute violates those provisions of the State Constitution which declare that "No member of this state shall be disfranchised, or deprived of any of the rights or privileges secured to any citizen thereof, unless by the law of the land, or the judgment of his peers" (Const. art. 1, § 1), "nor be deprived of life, liberty or property without due process of law." (Const. art. 1, § 6.)
The first cases in which the 14th amendment is discussed by the United States Supreme Court are the Slaughter House Cases
(83 U.S. 36), wherein is challenged the Louisiana statute authorizing the removal of noxious slaughter houses from the more densely populated part of New Orleans, and their location where they could least affect the health and comfort of the people, and to that end granting a corporation exclusive right for 25 years to maintain slaughter houses within 3 parishes, containing between 200,000 and 300,000 people, and including New Orleans. This is held to be a police regulation for the health and comfort of the people, and, therefore, within the power of the state legislature, and not affected by the 14th amendment, which the court says is not intended to interfere with the exercise of police power by the states.
In Barbier v. Connolly (113 U.S. 27) the Supreme Court has before it a San Francisco ordinance prohibiting work in public laundries within defined territory from 10 P.M. to 6 A.M., claimed to be repugnant to the 14th amendment. The court rules that the ordinance is well within the police power, and in the course of the opinion says: "Neither the amendment — broad and comprehensive as it is — nor any other amendment, was designed to interfere with the power of the state, sometimes termed its police power, to prescribe regulations *Page 149 
to promote the health, peace, morals, education and good order of the people, and to legislate so as to increase the industries of the state, develop its resources and add to its wealth and prosperity." (p. 31.)
There are many interesting cases in the United States Supreme Court sustaining statutes of different states which in terms seem repugnant to the 14th amendment, but which that court declares to be within the police power of the states. Among them are statutes declaring a railroad company liable for damages to an employee although caused by another employee (127 U.S. 205); fixing the damages at double the value of stock killed, when due to the neglect of a railroad company to maintain fences (129 U.S. 26); requiring locomotive engineers to be licensed, and providing that the railroad company employing them pay the fees of examination (128 U.S. 96); requiring cars to be heated otherwise than by stoves on railroads over 50 miles in length (165 U.S. 628); providing for immediate payment of wages by railroad companies to discharged employees (173 U.S. 404); prohibiting options to sell grain (184 U.S. 425); providing for inspection of mines at expense of owners (185 U.S. 203), and one declaring void all contracts for sales of stocks on margins (187 U.S. 606).
I shall call special attention to but one other case, namely,Holden v. Hardy (169 U.S. 366). In that case the court reviews at length many of the cases arising under the 14th amendment, beginning with the Slaughter House cases. The case involves a Utah statute providing that "The period of employment of workingmen in all underground mines or workings shall be eight hours per day, except in cases of emergency where life or property is in imminent danger." Violation is made a misdemeanor. The conviction of one Holden under that statute is affirmed by the United States Supreme Court. It is argued by defendant in that case that the statute has no relation to the health or safety of the public or the persons affected, or if so, only in a very remote degree, while its direct and principal effect is to interfere *Page 150 
with the rights and liberties of the contracting parties; that the right to contract contains three essential and indispensable elements, guaranteed and protected by the United States Constitution, namely, "the right of the employer and employee to agree upon (1) the character of the service to be performed, (2) the amount to be paid for such service, and (3) the number of hours per day during which the service is to continue;" that the destruction or abridgment of one element is a destruction or abridgment of the whole of said right to contract; that the statute abridges the "privileges and immunities" in that it deprives the employer and the employee of perfect freedom and liberty to pursue unmolested a lawful vocation in a lawful manner; that the rights of the employer and employee in that direction were unlimited before the adoption of the 14th amendment and that since its adoption it is beyond the power of any state to make any laws abridging or destroying such rights. This latter contention — which if sustained would practically prevent all further development of the police power on the part of the states — is overborne by the court. Many cases passed upon by the court since the adoption of the 14th amendment are cited furnishing illustrations tending to justify the boast of the devotees of the common law, that by the application of established legal principles the law has been, and will continue to be developed from time to time so as to meet the ever-changing conditions of our widely diversified and rapidly developing business interests. The court quotes from Mr. Justice MATTHEWS inHurtado v. California (110 U.S. 516, 530): "This flexibility and capacity for growth and adaptation is the peculiar boast and excellence of the common law. * * * The Constitution of the United States was ordained, it is true, by descendants of Englishmen, who inherited the traditions of English law and history; but it was made for an undefined and expanding future, and for a people gathered and to be gathered from many nations and of many tongues. * * * There is nothing in Magna Charta, rightly construed as a broad charter of public right and law, which ought to exclude the best ideas of all systems *Page 151 
and of every age; and as it was the characteristic principle of the common law to draw its inspiration from every fountain of justice, we are not to assume that the sources of its supply have been exhausted. On the contrary, we shall expect that the new and various experiences of our own situation and system will mould and shape it into new and not less useful forms." The court illustrates by forceful examples the necessity of recognizing in legal decisions the change of conditions. After calling attention to the fact that in the early history of the country there was no occasion for any special protection of a particular class, as we were almost purely an agricultural country, it instances coal mining and the manufacture of iron. When these industries began in Pennsylvania as early as 1716 they were carried on in such a limited way, and by such primitive methods, that no special laws were deemed necessary to protect operatives; but since that time they have assumed such vast proportions in that and other states, and developed so many dangers to the safety and life of those engaged in them, that laws to meet such exigencies have become necessary. It calls attention to many protective statutes enacted in many different states providing for fire escapes in hotels, theatres, factories and other large buildings; inspection of boilers; appliances to obviate the dangers incident to railroad and steamboat transportation; the protection of dangerous machinery against accidental contact; the shoring up of ventilation shafts; means for signaling in mines for fresh air; the elimination as far as possible of dangerous gases, and safe means of hoisting and lowering employees in mines. It is said that statutes providing such safeguards "have been repeatedly enforced by the courts of the several states; their validity assumed, and, so far as we are informed, they have been uniformly held to be constitutional" (169 U.S. 366, 394), which, of course, means that the courts of the several states making these decisions hold that such statutes do not deprive citizens of any of the rights or privileges guaranteed by the Constitution, nor deprive them of property without due process of law, for every State Constitution contains *Page 152 
such a provision or its equivalent. Of such illustrations the court further says (p. 387): "They are mentioned only for the purpose of calling attention to the probability that other changes of no less importance may be made in the future, and that while the cardinal principles of justice are immutable, the methods by which justice is administered are subject to constant fluctuation, and that the Constitution of the United States, which is necessarily and to a large extent inflexible and exceedingly difficult of amendment, should not be so construed as to deprive the states of the power to so amend their laws as to make them conform to the wishes of the citizens as they may deem best for the public welfare without bringing them into conflict with the supreme law of the land." This broad-minded view — which is characteristic of the development of the law by this great court since the adoption of the 14th amendment — should, and doubtless will be followed by the courts of the several states whenever called upon to determine whether statutes offend against the provisions of State Constitutions similar or equivalent to the provisions of the 14th amendment. The cases cited, and the reasoning of the court, to which but brief reference is here made, demonstrate that this statute does not offend against the 14th amendment, and it necessarily follows that it is not repugnant to equivalent provisions in our State Constitution.
This court throughout all its history has maintained the same position as that taken by the United States Supreme Court. Many authorities could be cited in support of that assertion, but none need be for they are all in one direction.
The impossibility of setting the bounds of the police power has up to this time prevented any court from attempting it, and the reason for it is well stated by Judge GRAY in People v. Ewer
(141 N.Y. 129, 132). He says: "It is difficult, if not impossible, to define the police power of a state; or, under recent judicial decisions, to say where the constitutional boundaries limiting its exercise are to be fixed. It is a power essential to be conceded to the state in the interest and for the welfare of its citizens. We may say of it that when its *Page 153 
operation is in the direction of so regulating the use of private property, or of so restraining personal action, as manifestly to secure, or to tend to the comfort, prosperity, or protection of the community, no constitutional guaranty is violated, and the legislative authority is not transcended." In that case the constitutionality of section 292, Penal Code, is questioned. That section makes it a misdemeanor to exhibit as a dancer a female child under 14 years of age. The court denies that the statute violates our Constitution because it deprives the mother, the person arrested, of the rights and privileges secured to her by the Constitution.
In People ex rel. Nechamcus v. Warden, etc. (144 N.Y. 529) the constitutionality of chapter 602, Laws 1892, is challenged. The act provides for examination and registration of master plumbers, and makes it a misdemeanor for any person to engage in that trade without such registration. This court holds the statute to be within the police power of the legislature, and, therefore, not repugnant to the Constitution. Judge GRAY says in the opinion (p. 535): "There has been much discussion upon the subject of what is a valid exercise of the police power of the state through legislative enactment and there is little to be added to what this and other courts have said. The police power extends to the protection of persons and of property within the state. In order to secure that protection, they may be subjected to restraints and burdens by legislative acts. If the act is a valid and reasonable exercise of the police power of the state, then it must be submitted to, as a measure designed for the protection of the public and to secure it against some danger,real or anticipated, from a state of things which modifications in our social or commercial life have brought about. The natural right to life, liberty and the pursuit of happiness is not an absolute right. It must yield whenever the concession is demanded by the welfare, health or prosperity of the state. The individual must sacrifice his particular interest or desires if the sacrifice is a necessary one in order that organized society as a whole shall be benefited. That is a fundamental condition of the state, and which, in the *Page 154 
end, accomplishes by reaction a general good, from which the individual must also benefit."
In Health Department v. Rector, etc. (145 N.Y. 32) the court considers a provision of the New York Consolidation Act requiring that tenement houses already erected shall be furnished by the owners with water, "whenever they shall be directed so to do by the board of health," "in sufficient quantity at one or more places on each floor, occupied or intended to be occupied by one or more families." The health department served a notice requiring defendant to supply water, as commanded by the statute, in building owned by it. Defendant refused to do so, and an action was brought by the health department to compel compliance. Defendant contends in that case that the statute violates that provision of the State Constitution which declares that no member of this state shall "be deprived of life, liberty or property without due process of law." This court holds that the statute does not offend against the Constitution, but that it is a valid exercise of the police power; that the legislature, by virtue of that power, can direct that improvements or alterations shall be made in existing houses at the owners' expense when it clearly appears that it tends in some plain and appreciable manner to guard and protect the public; and that a compensation need not be made to the owner in such case, the effect of the act being not to appropriate private property, but simply to regulate its use and enjoyment by the owner. Judge PECKHAM, writing the opinion of the court, says (p. 43): "Laws and regulations of a police nature, though they may disturb the enjoyment of individual rights are not unconstitutional, though no provision is made for compensation for such disturbances. They do not appropriate private property for public use, but simply regulate its use and enjoyment by the owner."
People v. Havnor (149 N.Y. 195) is a case as near the border line perhaps as any to be found in this state — certainly very much nearer to it than the case under consideration. It exhaustively considers the authorities in this state bearing upon the police power. The case involves the constitutionality *Page 155 
of what is known as the Sunday Barber Law, which makes it a misdemeanor for any person to carry on the business or work of a barber on the first day of the week except in the city of New York and the village of Saratoga, where such business of work may be carried on until one o'clock in the afternoon of that day. The statute is held to be constitutional, because a valid exercise of the police power. The opinion is written by Judge VANN. After a careful examination of the authorities he presents the underlying question in this way (p. 201): "The vital question, therefore, is whether the real purpose of the statute under consideration has a reasonable connection with the public health, welfare or safety." After stating that the object of the act is to require the observance of Sunday, not as a holy day, but as a day of rest and recreation, he proceeds — with argument buttressed by authority in this state and in other jurisdictions — to answer the question in the affirmative. In the course of the argument he says (p. 203): "According to the common judgment of civilized men, public economy requires, for sanitary reasons, a day of general rest from labor, and the day naturally selected is that regarded as sacred by the greatest number of the citizens, as this causes the least inconvenience through interference with business. It is to the interest of the state to have strong, robust, healthy citizens, capable of self-support, of bearing arms, and of adding to the resources of the country. Laws to effect this purpose, by protecting the citizen from overwork and requiring a general day of rest to restore his strength and preserve his health, have an obvious connection with the public welfare. * * * The statute under discussion tends to effect this result, because it requires persons engaged in a kind of business that takes many hours each day, to refrain from carrying it on during one day in seven. This affords an opportunity, recurring at regular intervals, for rest, needed both by the employer and the employed, and the latter, at least, may not have the power to observe a day of rest without the aid of legislation. * * * As barbers generally work more hours each day than most men, the *Page 156 
legislature may well have concluded that legislation was necessary for the protection of their health."
The pertinency and controlling force of that argument to the question under consideration here will be manifest when we come to an examination of the statute.
No authorities can be found in this court which conflict with the cases to which I have called attention. Rodgers' Case
(166 N.Y. 1) is cited in opposition, but why I cannot see. The police power is not even considered in that case. The defense to that portion of the statute which is condemned as unconstitutional because it requires a stipulation in all contracts with the state and municipalities that the contractor shall "pay the prevailing rate of wages at least," being rested on the ground (1) that the state as proprietor can do what an individual proprietor can do, namely, insist upon any reasonable provision in a contract as a condition for doing the work; (2) that the state is proprietor not only as to contracts for work for the benefit of the entire state, but also as to contracts for work authorized by it for the various subdivisions of the state made for convenience of administration; (3) that hence it violates no provision of the Constitution.
Having shown by an examination of a few of the leading authorities relating to the police power that the decisions of this court are in harmony with those of the United States Supreme Court, and having specially brought out some of the argument in those decisions for the purpose of presenting something of the vast scope of that power, we come next to the question, In what spirit should the court approach the consideration of a statute said on the one hand to offend against the Constitution, and on the other to be a proper exercise of the police power?
The courts are frequently confronted with the temptation to substitute their judgment for that of the legislature. A given statute, though plainly within the legislative power, seems so repugnant to a sound public policy as to strongly tempt the court to set aside the statute, instead of waiting, as the spirit of our institutions require, until the people can compel their representatives to repeal the obnoxious statute. *Page 157 
In the early history of this country eminent writers gave expression to the fear that the power of the courts to set aside the enactments of the representatives chosen to legislate for the people would in the end prove a weak point in our governmental system, because of the difficulty of keeping the exercise of such great power within its legitimate bounds. So far in our judicial history it must be said that the courts have in the main been conservative in passing upon legislation attacked as unconstitutional, but occasionally, and especially when a case is one on the border line, it is quite possible that the judgment of the court that the legislation is unwise may operate to carry the decision to the wrong side of that border line. Certain it is that the courts have greatly extended their jurisdiction over many administrative acts that were originally supposed not to present cases for the court to pass upon, and in that way the courts have come to play a very important part in state and municipal administration. Some expression of our views on that subject is given in Matter of Guden (171 N.Y. 529, 535).
Now when considering the mental attitude with which the court should begin an examination of this question, it is well to have in mind not only the great breadth and scope of the police power, and the legislative control over it as expressed in some of the opinions from which we quote supra, but it is also well to have in mind some of the expressions of this court as to the way in which the court should approach the consideration of such a question as this, involving the constitutionality of a statute.
Judge ANDREWS says, in People v. King (110 N.Y. 418, 423): "By means of this power the legislature exercises a supervision over matters affecting the common weal. * * * It may be exerted whenever necessary to secure the peace, good order, health, morals and general welfare of the community, and the proprietyof its exercise within constitutional limits is purely a matterof legislative discretion with which courts cannot interfere."
Judge GRAY says, in Nechamcus' Case (supra): "The *Page 158 
courts should always assume that the legislature intended by its enactments to promote those ends [public health, comfort and safety], and if the act admits of two constructions, that should be given to it which sustains it and makes it applicable in furtherance of the public interests." (144 N.Y. 529, 536.)
"Whether the legislation is wise is not for us to consider. The motives actuating and the inducements held out to the legislature are not the subject of inquiry by the courts, which are bound to assume that the law making body acted with a desire to promote the public good. Its enactments must stand, provided always that they do not contravene the Constitution, and the test of constitutionality is always one of power — nothing else. But in applying the test the courts must bear in mind that it is their duty to give the force of law to an act of the legislature whenever it can be fairly so construed and applied as to avoid conflict with the Constitution." (Bohmer v. Haffen, 161 N.Y. 390,399.)
Where there "is room for two constructions, both equally obvious and reasonable, the court must, in deference to the legislature of the state, assume that it did not overlook the provisions of the Constitution, and designed the act * * * to take effect. Our duty, therefore, is to adopt the construction which, without doing violence to the fair meaning of the words used, brings the statute into harmony with the provisions of the Constitution." (Supervisors v. Brodger, 112 U.S. 261, 268;People ex rel. Burrows v. Supervisors of Orange Co., 17 N.Y. 236,241; People ex rel. Bolton v. Albertson, 55 N.Y. 50, 54;Matter of Gilbert El. Ry. Co., 70 N.Y. 361, 367; Matter ofN Y  L.I. Bridge Co. v. Smith, 148 N.Y. 540, 551.)
The court is inclined to so construe the statute as to validate it. (People v. Equitable Trust Co., 96 N.Y. 387, 394; Peopleex rel. Sinkler v. Terry, 108 N.Y. 1, 7; Matter of N.Y. El.R.R. Co., 70 N.Y. 327, 342; People ex rel. Killeen v. Angle,109 N.Y. 564, 567; Rogers v. Common Council of *Page 159 Buffalo, 123 N.Y. 173, 181; People ex rel. Carter v. Rice,135 N.Y. 473, 484.)
"Every act of the legislature must be presumed to be in harmony with the fundamental law until the contrary is clearly made to appear." (People ex rel. Kemmler v. Durston, 119 N.Y. 569,577.)
"Before an act of the legislature can be declared void as repugnant to the Constitution, the conflict must be manifest." (Matter of Stilwell, 139 N.Y. 337, 341.)
"If the act and the Constitution can be so construed as to enable both to stand, and each can be given a proper and legitimate officer to perform, it is the duty of the court to adopt such construction." (People v. Rosenberg, 138 N.Y. 410,415.)
The statute under consideration in that case is held to be within the police power, as is the statute considered in the following case.
"It is not necessary to the validity of a penal statute that the legislature should declare on the face of the statute the policy or purpose for which it was enacted." (People v. West,106 N.Y. 293, 297.)
Having considered the authorities bearing upon the subject of the exercise of police power at greater length than could be justified were it not for the different view that obtains in this court as to the authority of the legislature to pass the statute in question, and having glanced at a few authorities indicating the frame of mind in which the court should approach the consideration of the question of the constitutionality of an act of the legislature — we come to the consideration of the statute in question, aided by the principles established by the United States Supreme Court and the courts of this state, to which reference has been made.
I quote the whole statute, notwithstanding its length, in order that it may be at once determined upon its mere reading whether the purpose of the legislature was to subserve, in some measure, the public good under the police power of the state. *Page 160 
                             "ARTICLE VIII.               "BAKERIES AND CONFECTIONERY ESTABLISHMENTS.
"§ 110. Hours of labor in bakeries and confectioneryestablishments. — No employee shall be required or permitted to work in a biscuit, bread or cake bakery or confectionery establishment more than sixty hours in any one week, or more than ten hours in any one day, unless for the purpose of making a shorter work day on the last day of the week; nor more hours in any one week than will make an average of ten hours per day for the number of days during such week in which such employee shall work.
"§ 111. Drainage and plumbing of buildings and rooms occupiedby bakeries. — All buildings or rooms occupied as biscuit, bread, pie or cake bakeries, shall be drained and plumbed in a manner conducive to the proper and healthful sanitary condition thereof, and shall be constructed with air shafts, windows or ventilating pipes, sufficient to insure ventilation. The factory inspector may direct the proper drainage, plumbing and ventilation of such rooms or buildings. No cellar or basement, not now used for a bakery shall hereafter be so occupied or used, unless the proprietor shall comply with the sanitary provisions of this article.
"§ 112. Requirements as to rooms, furniture, utensils andmanufactured products. — Every room used for the manufacture of flour or meal food products shall be at least eight feet in height and shall have, if deemed necessary by the factory inspector, an impermeable floor constructed of cement, or of tiles laid in cement, or an additional flooring of wood properly saturated with linseed oil. The side walls of such rooms shall be plastered or wainscoted. The factory inspector may require the side walls and ceiling to be white washed, at least once in three months. He may also require the wood work of such walls to be painted. The furniture and utensils shall be so arranged as to be readily cleansed and not prevent the proper cleaning of any part of the room. The manufactured flour or meal food products shall be kept in dry and airy rooms so arranged that the floors, shelves and other facilities *Page 161 
for storing the same can be properly cleaned. No domestic animals, except cats, shall be allowed to remain in a room used as a biscuit, bread, pie, or cake bakery or any room in such bakery where flour or meal products are stored.
"§ 113. Wash rooms and closets; sleeping places. — Every such bakery shall be provided with a proper wash-room and water-closet or water-closets apart from the bake-room, or rooms where the manufacture of such food product is conducted, and no water-closet, earth-closet, privy or ashpit shall be within or connected directly with the bake-room of any bakery, hotel or public restaurant.
"No person shall sleep in a room occupied as a bake-room. Sleeping places for the persons employed in the bakery shall be separate from the rooms where flour or meal food products are manufactured or stored. If the sleeping places are on the the same floor where such products are manufactured, stored or sold, the factory inspector may inspect and order them put in a proper sanitary condition.
"§ 114. Inspection of bakeries. — The factory inspector shall cause all bakeries to be inspected. If it be found upon such inspection that the bakeries so inspected are constructed and conducted in compliance with the provisions of this chapter, the factory inspector shall issue a certificate to the persons owning or conducting such bakeries.
"§ 115. Notice requiring alterations. — If, in the opinion of the factory inspector, alterations are required in or upon premises occupied and used as bakeries, in order to comply with the provisions of this article, a written notice shall be served by him upon the owner, agent or lessee of such premises, either personally or by mail, requiring such alterations to be made within sixty days after such service, and such alterations shall be made accordingly."
That the public generally are interested in having bakers' and confectioners' establishments cleanly and wholesome in this day of appreciation of, and apprehension on account of, microbes, which cause disease and death, is beyond question. Not many years ago the baking was largely done in the *Page 162 
family; but now in a large percentage of the houses in cities and villages the baker is relied on to a large extent to furnish bread, biscuits, cake and pie, as well as confectionery, while over many country roads the bakers' wagons go twice a week or more to supply the farmers and inhabitants of small settlements with their wares. Indeed it can be safely said that the family of to-day is more dependent upon the baker for the necessaries of life than upon any other source of supply. That being so it is within the police power of the legislature to so regulate the conduct of that business as to best promote and protect the health of the people. And to that end the legislature undertakes to provide — by a statute which bears on its face evidence of an intelligent draftsman acquainted with the dangers of unsanitary conditions in such establishments — for proper drainage and plumbing of the building and rooms occupied for such purpose.
Is there room to doubt that the sole purpose of the legislature in prohibiting the use of cellars for bakeries unless the occupant first complies with the sanitary provisions of this article is to protect the public from the use of the food made dangerous by the germs that thrive in darkness and uncleanness? Is it possible that any one can question that the sole purpose of the legislature is the safeguarding of the public health when it provides for floors, ceilings and sidewalls of such material as that they may be readily cleansed; compels the keeping of flour or meal food products in dry and airy rooms, so arranged that the storing facilities can be properly cleaned, and prohibits the keeping of domestic animals within such rooms? And will any one question the motive which induced the prohibition of a "water-closet, earth-closet, privy or ashpit * * * within or connected directly with the bake-room of any bakery, hotel or public restaurant?" If not, why should any one question the object of the legislature in providing in the same article and as a part of the scheme that "No employee shall be required or permitted to work" in such an establishment "more than sixty hours in any one week," an average of ten hours for each working day. It is *Page 163 
but reasonable to assume from this statute as a whole that the legislature had in mind that the health and cleanliness of the workers, as well as the cleanliness of the work-rooms, was of the utmost importance, and that a man is more likely to be careful and cleanly when well, and not overworked, than when exhausted by fatigue, which makes for careless and slovenly habits, and tends to dirt and disease.
If there is opportunity — and who can doubt it — for this view, then the legislature had the power to enact as it did, and the courts are bound to sustain its action as justified by the police power, as we see from the authorities referred to earlier in this opinion.
I hear but one argument advanced for the purpose of convincting the mind that the object of this statute is not to protect the public, and that argument is that article VIII is to be found in the Labor Law. Therefore, it is said it is a labor law, not a health law.
The question presented by that argument is, Does the label or the body of the statute prevail? Does calling a statute names deprive it of its intended and real character? If a statute relating principally to banking happens, in the course of codification, to be incorporated as an article in the General Corporation Law, does it cease to operate on the banking business? I submit without argument that the questions answer themselves.
Assuming, however, for the purpose of argument only, that the label is of such substantial importance that it may be accepted as against the obvious meaning of the statute, then I say that article VIII bears its own title, which is: "Bakeries and Confectionery Establishments." All that is contained in that article relates to bakeries and confectionery establishments and their conduct, and to no other subject whatever. Therefore, it is fully, appropriately and harmoniously entitled.
Again, inasmuch as it is obvious, as we have seen, from a mere reading of the statute, that the legislative purpose is to benefit the public, we must assume — even if the object of the legislature in limiting the hours of work of employees is not to *Page 164 
protect the health of the general public, who take the wares made by such employees — that the legislature intends to protect the health of the employees in such establishments; that, for some reason sufficient to it, it has reached the conclusion that in work of this character men ought not to be employed more than an average of ten hours a day. Now that being so — and certainly no more restricted view of that statute can be taken by those who would destroy it — we find that the action of the legislature is within the police power not only under the authorities of the United States, but of this state, and of this court.
Special attention has already been called to Holden's Case
(169 U.S. 366). A Utah statute making it a misdemeanor to employ a man more than 8 hours per day in "underground mines or workings" is sustained, and a conviction thereunder upheld, by the United States Supreme Court, on the ground that it is within the police power of the state to pass such a statute. That interesting case — to which I have made extended referencesupra — is in point and controlling so far as the 14th amendment is concerned, and should be controlling in this court so far as equivalent provisions of our State Constitution are concerned.
It must also be held, under the authority of Havnor's Case
(supra) — even though it may be assumed from the reading of the statute that the object of the legislature is to protect employees in such establishments from working more than ten hours a day — that it is within the police power, and, therefore, not repugnant to the State Constitution. The statute which that case passes upon makes it a misdemeanor to carry on the business of a barber on the first day of the week, and a judgment of conviction under that law is affirmed in this court because "The statute under consideration has a reasonable connection with the public health, welfare or safety." Certainly if this court could so hold in that case it must so hold in this, even under the construction of the statute which those would give to it who are affected by the fact that article VIII, chapter 32, General Laws, is grouped with 12 other articles, the compilation being known as the Labor Law, *Page 165 
instead of being in the Domestic Law with articles entitled, Flour and Meal, Beef and Pork, or in the Public Health Law with articles such as Adulteration, Practice of Medicine or the like.
Again many medical authorities classify workers in bakers' or confectioners' establishments with potters, stone cutters, file grinders and other workers whose occupation necessitates the inhalation of dust particles, and hence predisposes its members to consumption. The published medical opinions and vital statistics bearing upon that subject standing alone fully justify the section under review as one to protect the health of the employees in such establishments, and it is the duty of this court to assume that the section was framed not only in the light of, but also with full appreciation of the force of the medicalauthority bearing upon the subject — authority which reasonably challenges the attention, and stimulates the helpfulness of the philanthropist.
The conclusion necessarily follows, therefore, from an examination of the statute in the light of the authorities cited, that the purpose of article VIII, and every part of it, including the provision in question, is to benefit the public; that it has a just and reasonable relation to the public welfare, and hence is within the police power possessed by the legislature. But if, in violation of the duty of the court as stated in Brodger'sCase (supra) — which is "to adopt the construction which, without doing violence to the fair meaning of the words used, brings the statute into harmony with the provision of the Constitution" — we award to the title of a general law such potency as causes it to overcome both the title and the provisions of an article therein, thus making the provision a labor law, we are still required to hold that it is within the police power.
The judgment should be affirmed.